Table Of Contents As filed with the Securities and Exchange Commission on January 6, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROGENICS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware One World Trade Center New York, New York 10007 (646) 975-2500 13-3379479 (State or other jurisdiction of incorporation or organization) (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (I. R. S. Employer Identification No.) Mark R. Baker Chief Executive Officer Progenics Pharmaceuticals, Inc. One World Trade Center New York, New York 10007 (646) 975-2500 (646) 975-2500 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Tobias L. Knapp, Esq.
